23 Ill. App.2d 504 (1959)
163 N.E.2d 546
Annie L. Jones, Administrator of the Estate of Willie B. Jones, Deceased, Plaintiff-Appellant,
v.
Chicago Transit Authority, a Municipal Corporation, and Lafayette Garmony, Defendants-Appellees.
Gen. No. 47,653.
Illinois Appellate Court  First District, Third Division.
December 9, 1959.
Released for publication January 29, 1960.
Matthew Steinberg (Morton J. Rubin and Bradley D. Steinberg, of counsel) for plaintiff-appellant.
William J. Lynch, William S. Allen, Chester A. Wynne, and Jerome F. Dixon, for defendants-appellees.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE BRYANT.
Affirmed.
Not to be published in full.